Undercofler, Presiding Justice.
This appeal is from the refusal of the trial court to restore the maiden name of the wife on prayer therefor in a divorce proceeding.
Code § 30-121 provides: "In all divorce cases the wife may pray in her pleadings for the restoration of the name which she bore at the time of her last marriage; and in the event a total divorce shall be granted to her in said case, the judgment or decree therein rendered shall specify and restore to her the name so prayed for in her pleadings.”
Under the provisions of this Code section, it was error for the trial court to refuse to restore the prayed-for former name of the wife.

Judgment reversed.


All the Justices concur.